Citation Nr: 0432898	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a disability 
manifested by high cholesterol.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (the 
Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In a February 2003 rating decision, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure, and assigned a 10 percent rating; and denied 
service connection for diabetic retinopathy, peripheral 
neuropathy of the upper and lower extremities and a skin 
condition.  

In a July 2003 communication, the veteran requested a higher 
evaluation for diabetes mellitus and also indicated that he 
disagreed with the denial of service connection for the 
aforementioned disabilities in the February 2003 decision.  
The RO issued a Statement of the Case (SOC) in August 2003, 
but a substantive appeal is not of record as to these 
matters.  Accordingly, the Board does not have jurisdiction 
of these issues.  38 C.F.R. § 20.200 (2004).    


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  It has not been shown that the veteran had hypertension 
during service or in the year after separation, and post-
service hypertension is unrelated to service.

3.  The veteran's post-service back and knee disabilities are 
not causally related to service or anything of service 
origin.  

4.  Elevated cholesterol is a laboratory finding, not a 
disability for VA compensation purposes, and the record 
contains no indication of a current underlying disease or 
disability manifested by this finding that is causally 
related to service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. §§ 
3.303 (2004).

2.  A low back or bilateral knee disability was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Service connection is not warranted for elevated 
cholesterol.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issues 
addressed in this decision.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In this case, in a June 2002 letter, VA notified the veteran 
of the evidence needed to substantiate and complete his 
claims, including what portion of that evidence was to be 
obtained by VA and what portion he was responsible for 
providing.  This letter specifically advised the veteran of 
his and the VA's respective responsibilities.  

It is also noted that the veteran has been asked to advise VA 
if there is any other information or evidence he considers 
relevant to his claims so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in numerous communications, including 
the rating decision on appeal and the statement of the case, 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  See 38 U.S.C.A. § 5103A(b)(2), (3) (West 2002); 
38 C.F.R. § 3.159(e) (2004). 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004). In this case, the 
veteran's service department medical records are on file, as 
well as post-service medical records.  38 U.S.C.A. § 
5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1), (2), (3) 
(2004).  The veteran was given several opportunities to do so 
but has identified no outstanding medical evidence, nor is 
there any indication that other Federal department or agency 
records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2004).

In certain circumstances, the duty to assist the veteran also 
includes obtaining a VA medical examination or nexus opinion, 
if one is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(c)(4) (West 2003); 38 C.F.R. § 3.159(c)(4) (2004).  
An examination or opinion is necessary if the evidence of 
record (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In his 
substantive appeal, the veteran requested a VA examination.  

In this case, as set forth in more detail below, the evidence 
of record contains no indication that the claimed 
disabilities or symptoms are associated with his active 
service.  The post-service medical evidence first shows the 
claimed disorders years after service discharge and there is 
no suggestion that any of the disorders are linked to service 
in any way.  Under these circumstances, the Board finds that 
a medical examination is not necessary with respect to these 
claims.  See Wells v. Principi, 326 F. 3rd. 1381 (Fed. Cir. 
2003).

The United States Court of Appeals for Veteran Claims (Court) 
has provided guidance on the timing and content of a VCAA 
notice.  In Pelegrini v. Principi, 18 et. App. 112 (2004), 
the Court discussed, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claim for service connection in May 2002, 
and in June 2002 VA provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  In August 2002, the RO adjudicated 
the claims.  As such, the timing of the notice complies with 
the express requirements of the law as found by the Court in 
Pelegrini.  

In summary, given the facts of this case, the Board concludes 
that VA has fulfilled the duty to assist and notify; thus, 
the Board finds that no additional action is necessary.  

Factual Background

At the time of the veteran's entry examination, there were no 
pertinent findings.  Blood pressure was 130/78.  

The veteran's service medical records show that in January 
1967, he was treated for complaints of pain in the right 
knee.  He was returned to duty with an ace bandage; hot soaks 
were recommended.  

The veteran was hospitalized in February 1968 for a gunshot 
wound of the right hand.  During hospitalization, his blood 
pressure was 118/70, 120/92, 132/78, 110/72, 115/70, 116/72, 
128/60, 110/64, 115/70, 118/70, and 100/70.  At the time of 
hospitalization discharge, there were no pertinent findings.  

Blood pressure in August 1968 was 124/82.  In September 1968, 
blood pressure was 120/80.  

At the time of the veteran's report of medical history in 
November 1969 pertaining to his service separation 
examination, he related having no back trouble of any kind.  
He also indicated that he did not have high blood pressure or 
a "trick" or locked knee.  The physician's summary contains 
no pertinent findings.  

At the time of the service separation examination in February 
1970, the lower extremities, spine and heart were normal.  
Blood pressure was 118/60.    

Private medical records dated in March 1990 demonstrate 
elevated cholesterol and hypertension; in April 1990 the 
assessments were hypertension and hyperlipidemia.  

In November 1990, the veteran was treated for various 
complaints, including leg pain that were associated with a 
viral syndrome.  

The veteran was treated for right knee complaints of one 
week's duration in May 1993.  The veteran did not remember 
any injury, and he reported no prior knee problems.  The 
diagnosis was anterior quadriceps nodule.  

The impressions in April 1994 were atypical chest pain and 
multiple cardiovascular risk factors.  An X-ray revealed 
aortic atherosclerosis.  

Private medical records dated in June 1996 reveal that the 
veteran had complaints of low back strain of 2 days' 
duration, after lifting a 30-40 pound box at home.  The 
assessment was lumbar strain in the upper lumbar region.  
Later that month, the low back strain was considered 
resolved.  

In May 1997, the veteran complained of pain to the low back 
for about one week.  

The pertinent assessment in December 1999 was low back pain 
probably recurrent strain.  

The pertinent assessment in June 2000 was low back pain, 
probably strain.   

A letter dated in July 2000 from a private physical therapist 
shows that the veteran was referred for therapy with a 
diagnosis of lumbar spine strain.  

A private electrocardiogram in February 2002 was abnormal 
with sinus bradycardia; cannot rule out anterior infarct.  

The veteran was afforded a VA examination in February 2003.  
By history, it was noted that the veteran has had 
hypertension since 1975.  The diagnoses included hypertension 
and hyperlipoproteinemia, unrelated to diabetes.  


Service connection-law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis or 
cardiovascular-renal disease become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 ; 38 C.F.R. §§ 3.307, 3.309 (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In general, congenital or developmental defects such as 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9 (2002); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) [a reissue 
of General Counsel opinion 01-85 (March 5, 1985)] in essence 
held that a disease considered by medical authorities to be 
of familial (or hereditary) origin by its very nature 
preexists a claimant's military service but could be granted 
service connection if manifestations of the disease in 
service constituted aggravation of the condition.  Congenital 
or developmental defects, as opposed to diseases, could not 
be service-connected because they were not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran claims he has developed hypertension, back and 
bilateral knee disability as a result of service.  On one 
occasion in service, the veteran was seen for right knee 
problems; however, subsequent service medical records 
demonstrate no further complaints.  At the time of 
examination for service separation, there were no relevant 
findings regarding any of the claimed disorders including 
residuals of any knee problem.  

During service, the veteran's blood pressure was checked many 
times, especially during his hospitalization for a gunshot 
wound.  Hypertension is defined as a diastolic blood pressure 
predominantly 90mm. or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004) (emphasis added).  Clearly, the 
veteran's blood pressure readings taken during service do not 
meet this definition.  Further, there were no findings during 
service of hypertension.     

The evidence does not show the onset of a back disability, 
bilateral knee problems or hypertension during active service 
or for many years thereafter.  Additionally, the medical 
records do not suggest in any way that such post-service 
disorders are causally related to military service or any 
disability of service origin.  

The veteran himself, as a lay individual without medical 
expertise, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
is not competent to establish the existence or to provide an 
opinion as to the medical onset or causation of these claimed 
disabilities. As such, the Board finds that the preponderance 
of the evidence is against the veteran's claims and the 
benefit-of-the doubt is not for application in this case.  
38 U.S.C.A. § 5107 (West 2003).

For informational purposes, the Board notes that 
hyperlipidemia is a general term for elevated concentrations 
of any or all of the lipids in the plasma, including hyper-
triglyceridemia, hypercholesterolemia, etc.  See Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  Elevated 
cholesterol is only a laboratory finding and not a disability 
for VA compensation purposes.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  

As set forth above, Congress specifically limited entitlement 
for service-connected disease or injury to cases resulting in 
disability.  See 38 U.S.C. § 1110.  As such there is no 
entitlement under the law to the benefit pertinent to high 
cholesterol that the veteran is seeking.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, this finding 
was first demonstrated many years after service, and there is 
no indication in the record by probative sources that it or 
an associated disease is causally related to service.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for elevated cholesterol.  

In sum, the service connection claims must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, op. cit.


ORDER

Service connection for hypertension, a low back disability, a 
bilateral knee disability, and elevated cholesterol is 
denied.  



______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



